           Case: 2:18-cv-01060-EAS-EPD Doc #: 137-4 Filed: 02/18/21 Page: 1 of 2 PAGEID #: 3078
                                                                                Pilya Aff.
                                                                                  Ex. 2




PIS TMK 000264                               S.D. Ohio #2:18-cv-1060                              12/17/18
           Case: 2:18-cv-01060-EAS-EPD Doc #: 137-4 Filed: 02/18/21 Page: 2 of 2 PAGEID #: 3079




PIS TMK 000265                               S.D. Ohio #2:18-cv-1060                              12/17/18
